DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE) Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/29/2022 has been entered. 

Response to Arguments
3.	This office action is in response to the amendment filed on 11/29/2022.  Claims 1-18 are pending in this application and have been considered below.

4.	Applicant’s arguments with respect to claims 1, 5, 11 and 16-18 have been considered but are moot in view of new ground(s) of rejection because of the amendments.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
(1) The new limitation added by the amendment filed on 11/29/2022 in theindependent claims 1, 5, 11 and 16-18 “a same network element identifier” (hereinafter newly added limitation) is not supported by the applicant's original disclosure. The examiner has reviewed the entire original disclosure of instant application and is unable to find a support for the above newly added limitation in the applicant's original disclosure.  Moreover, none of the originally filed drawings show the above newly added limitation.
Although, the original disclosure of instant application does discuss “a same network element”, there is no teaching in the original disclosure of instant application about “network element identifier”.  Hence, the above newly added limitation lacks "written description requirement" in the original disclosure of the application. 
(2) Also, the new limitation added by the amendment filed on 11/29/2022 in theindependent claims 11 and 18 “wherein the estimated transmission carrier frequency offset is estimated based on a positioning reference measurement from a network element on a plurality of positioning frequency layers” (hereinafter newly added limitation) is not supported by the applicant's original disclosure. The examiner has reviewed the entire original disclosure of instant application and is unable to find a support for the above newly added limitation in the applicant's original disclosure.  Moreover, none of the originally filed drawings show the above newly added limitation.
For example, in paragraph 0034 of the original disclosure of instant application, the applicant discloses:

    PNG
    media_image1.png
    275
    658
    media_image1.png
    Greyscale




In paragraph 0038 of the original disclosure of instant application, the applicant discloses:

    PNG
    media_image2.png
    650
    660
    media_image2.png
    Greyscale

Hence, the above newly added limitation lacks "written description requirement" in the original disclosure of the application. 
Therefore, the newly added limitations in claims 1, 5, 11 and 16-18 raise an issue of "new matter" as the limitation is not supported by the applicant's original disclosure. 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MANOLAKOS et al. (US 20210360570) disclose a user equipment (UE) configured for position determination receives positioning assistance data from a location server that is positioning method specific and provides information related to the prioritization of one or more of frequency layers, transmission points (TRPs), Positioning Reference Signal (PRS) resource sets, and PRS resources or a combination thereof.
JIANG et al. (US 20220369270) disclose a method for positioning using multiple frequency layers. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/           Primary Examiner, Art Unit 2631